DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/352,363, filed 06/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-106899, filed on 06/22/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Hyoung (KR 20120004322 A) in view of Yoshitomo (US20120019061A1) (refer to enclosed translations for citations).
Regarding claim 1,
Hyoung teaches a battery module (Fig. 2, 101) comprising:
a stack of a plurality of battery cells (Fig. 2, 110; [018]);
a bottom surface of the battery cells (Fig. 9, 121a);
a substrate provided on a side opposite to the battery cells with respect to the end plate (Fig. 9, 156); 
a mounted component provided on the substrate (Fig. 9, 152; [061]); 
and a heat transfer body that is provided between the substrate and the bottom surface and that transfers, to the bottom surface, heat generated from the mounted component (Fig. 3, 123’’b, aka the bent portion of Fig. 4, 123a between bottom surface 121a and the substrate; [025]).
Hyoung fails to teach the battery module with the end plate provided on the axial end portion of the battery cells, such that the substrate, heat transfer body, end plate are respectively stacked.  Janzen teaches a battery module with the end plate (Fig. 1, 12) provided on the axial end portion of the battery cells [059] such that the substrate, heat transfer body, and end plate are respectively stacked (see above) because it is suitable for producing a planar connection between the heat transfer body and the battery stack [059].  Additionally, Janzen teaches the both end plate or bottom surface being in contact with the heat transfer body are interchangeable embodiments [059]. It would be obvious to one of ordinary skill of the art before the effective filing date to use an end plate on the axial end portion of the battery cells in order to produce a planar connection between the heat transfer body and the battery stack, thus simplifying the manufacturing. 
Regarding claim 2,
Modified Hyoung teaches battery module according to claim 1 (see elements of claim 1 above), wherein the mounted component is mounted only on one surface of the substrate (Fig. 9, 152; [061]).
Regarding claim 3,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), wherein the substrate (Fig. 4, 125, 126) is provided at a position separated from a center of the end plate in a width direction (Fig. 4, 121a; see separation in width).
Regarding claim 4,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), wherein the substrate is provided at a position separated from a center of the end plate in a height direction (Fig. 9, 156; see separation in height).
Regarding claim 5,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), wherein the substrate is provided at a position separated from a center of the end plate in a width direction and a height direction (see elements of claim 3 and 4 above).
Regarding claim 6,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), wherein the substrate is provided with a through hole (Fig. 9, within the heat pipe 155), a heat transfer portion provided in the through hole (Fig. 9, 155; [058], “heat dissipation member”), and a metal layer that is formed on a surface of the substrate opposite to the mounted component (Fig. 4, 123b; [020], “metal”) and that is connected to the heat transfer portion (Fig. 4, 123a, bent portion on bottom, aka Fig. 3c, 123’’b) .
Regarding claim 7,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), wherein the heat transfer body has an electrical insulation function [021].
Regarding claim 9,
Modified Hyoung teaches the battery module according to claim 8 (see elements of claim 8 above), but fails to specifically teach an opening.  However, the accommodation space for mounted component in Fig. 9, 152 does not have any surfaces interfering with the contact between the mounted component and the heat transfer body (Fig. 4, 123b), an obstruction that would scatter heat unnecessarily.  Thus, it would be obvious to one of ordinary skill of the art before the effective filing date to substitute the accommodation space with a case provided with an opening such that there is no obstruction between the heat generating mounted component and the heat transfer body and the improved heating of Hyoung is maintained. 
Regarding claim 10,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), but fails to teach wherein irregularities are formed in a surface of the end plate on the heat transfer body side. Janzen teaches wherein irregularities ([010-011]) are formed in a surface of the end plate (Fig. 1, 24, 12 [056]) on the heat transfer body side in order to increase the thermal contact area and thus optimize the temperature of the battery. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use the uneven surface of Janzen with the battery module of Hyoung in order to increase thermal contact and optimize the temperature of the battery.
Regarding claim 11,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), wherein the end plate is provided with a heat dissipation fin (Fig. 5; [031]).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoung (KR 20120004322 A) in view of Yoshitomo (US20120019061A1) and Schafer (JP 2014513380 A) (refer to enclosed translations for citations).
Regarding claim 8,
Modified Hyoung teaches the battery module according to claim 1 (see elements of claim 1 above), but fails to specify a case. Schafer teaches a case [001] case for the substrate and mounted component (Fig. 13, 14; Fig. 1, 3; [0101]) in order to protect a mounted part ([099], “heat transfer device”) so that it isn’t bent.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use the case fixed to the end plate as taught by Schafer with the battery of modified Hyoung in order to protect the mounted part so that it is not bent.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoung (KR 20120004322 A) in view of Janzen (DE 102014212105 A1) and Yoshimoto (US20120019061A1) (refer to enclosed translations for citations).
Regarding claim 12,
Modified Hyoung teaches battery system comprising: a plurality of the battery modules according to claim 1 (see elements of claim 1 above), but fails to teach a monitoring circuit and controller.  Yoshimoto teaches wherein each of the plurality of the battery modules includes a monitoring circuit (Fig. 3(a), 20; [0093]) that detects voltages of the battery cells included in the battery module [0093]; and a controller individually connected to each of the monitoring circuits included in the plurality of the battery modules ([0100], “ECU… protects the battery module”) in order to protect the battery module from harmful temperatures/voltages.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the monitoring circuit and controller with the battery system of Hyoung in order to protect the battery from harmful temperatures/voltages. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2014513380 A, which is relevant because it uses a case to hold the temperature transfer elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728